Citation Nr: 0817763	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-33 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain 
with degenerative changes, currently rated as 20 percent 
disabling.

2.  Entitlement to a separate disability rating for left 
lower extremity sensory dysfunction. 

3.  Entitlement to an initial compensable rating for left 
lower extremity sensory dysfunction. 

4.  Entitlement to an increased evaluation for left knee 
injury, status post left knee surgery with residual scar and 
degenerative arthritis, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for status post 
left knee surgery with residual instability, currently rated 
as 10 percent disabling.

6.  Entitlement to service connection for bilateral hip 
disability, to include as secondary to the veteran's service 
connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1952 to December 
1957.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in October 2005.  

The Board granted a motion to advance this case on the docket 
due to the veteran's advanced age in May 2008.  38 C.F.R. 
§ 20.900(c). 

In February 2008, the veteran filed an application with the 
Board for a total rating due to individual unemployability 
based on service-connected disabilities.  As the RO has not 
adjudicated this claim, this issue is referred back to the RO 
for appropriate action.  

The issue of entitlement to a compensable rating for left 
lower extremity sensory dysfunction is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar strain with 
degenerative changes is manifested by pain and limitation of 
motion, but without forward flexion limited to 30 degrees or 
less; ankylosis; or incapacitating episodes of at least four 
weeks over the past 12 months.  

2.  The veteran's left lower extremity sensory dysfunction is 
associated with the veteran's service-connected lumbar strain 
with degenerative changes.

3.  The veteran's service-connected left knee injury, status 
post left knee surgery with residual scar and degenerative 
arthritis, is manifested by pain, tenderness and crepitus, 
but without flexion limited to 30 degrees or less; there is 
no limitation of extension, ankylosis, or frequent episodes 
of "locking" and effusion into the joint.  

4.  The veteran's service-connected status post left knee 
surgery with residual instability is manifested by slight 
recurrent subluxation or lateral instability, but not 
moderate. 

5.  The veteran's bilateral hip degenerative joint disease is 
proximately due to his service-connected left knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
lumbar strain with degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including  §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2007).

2.  The criteria for entitlement to a separate disability 
evaluation for left lower extremity sensory dysfunction as 
due to the veteran's service-connected lumbar strain with 
degenerative changes have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. 3.321, Part 4, including §§  4.7, 
4.124a (2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for left knee injury, status post 
left knee surgery with residual scar and degenerative 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Code 5260 (2007).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for status post left knee surgery 
with residual instability have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.71(a), Diagnostic Code 5257 (2007).
  
5.  Bilateral hip degenerative joint disease is proximately 
due to service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

In light of the favorable decision as it relates to the issue 
of entitlement to service connection for bilateral hip 
disability, the satisfaction of VCAA requirements is rendered 
moot. 

With respect to the remaining increased rating issues, the 
record shows that in a January 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in January 2004, which was prior 
to the June 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal also involves the issues of increased ratings, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claim.  Further, in 
March 2006, the RO sent a letter to the veteran notifying him 
of the types of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the January 2004 VCAA notice along with 
the March 2006 letter fully informed the veteran that a 
disability rating between 0 percent to 100 percent would be 
assigned depending on the disability involved.  The notices 
also informed the veteran that he may submit medical evidence 
as well as lay observations and employer statements in 
support of his claim.  Moreover, in his notice of 
disagreement and substantive appeal, the veteran specifically 
addressed the effects his service-connected left knee and low 
back disabilities had on his daily activities demonstrating 
that he had actual knowledge of the requirements for 
increased ratings.  Further, the veteran is represented by a 
National service organization, which would have actual 
knowledge of the information necessary to substantiate the 
veteran's claim.  It is appropriate to assume that the 
veteran's representative included information concerning the 
elements of the claim in its guidance to the veteran.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   
  
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

With respect to his service-connected low back and left knee 
disabilities, the veteran was afforded a VA examination in 
March 2004 and VA fee-based examination in June 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating Issues

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Lumbar Strain with Degenerative Changes

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbar strain with 
degenerative changes warrants a higher disability rating.  
The general rating formula for the spine provides for the 
disability ratings under Diagnostic Codes 5235 to 5243, 
unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, for diseases and injuries 
of the spine, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.
  
The veteran filed his current claim in October 2003.  He was 
afforded a VA examination in March 2004.  The veteran 
complained of low back pain between 3-4/10.  The pain was 
worse at the end of the day and after heavy lifting.  The 
veteran indicated that there was no radiation down his back 
to his legs nor was there any lower extremity weakness, 
numbing or tingling.  The veteran did not complain of any 
urinary or fecal incontinence.  The pain would occasionally 
wake him up from sleep.  On physical examination, there was 
no lumbar spinous process tenderness.  He had a slightly 
flattened lumbar lordosis and increased paraspinous muscle 
tone in that area.  Range of motion was 60 degrees flexion, 
10 degrees extension, 15 degrees lateral bending to the right 
and left, and 15 degrees rotation to the right and left.  
Straight leg raising in the sitting and lying positions was 
negative.  Muscle strength testing was 5/5 in the hip flexors 
and extensors, adductors, hamstrings, quadriceps, anterior 
tibialis, extensor hallucis longus and gastrocnemius.  He had 
a negative Babinski sign and symmetrical and equal bilateral 
lower extremity deep tendon reflexes in the Achilles and 
patella tendons.  Further, he had normal sensation throughout 
all dermatomes and lower extremities.  However, he had an 
antalgic gait.  The veteran could stand on his heels and toes 
without assistance.  He could also do a half squat without 
assistance.  Range of motion appeared to be limited by pain 
only, and not weakness, fatigability or lack of endurance.  A 
contemporaneous x-ray showed mild levoscoliosis; facet 
arthritic changes; and grade 1 spondylolisthesis at L4-5.  
The diagnosis was degenerative arthritis of the lumbar spine 
with significantly limited range of motion.  

The veteran was afforded a VA fee-based examination in June 
2007.  The veteran complained of stiffness with bending and 
weakness with lifting.  He also indicated that he was in 
constant pain and it traveled down his left leg.  The veteran 
described the characteristic of the pain as burning, aching 
and sharp.  The pain level was 9/10 and could either be 
elicited by physical activity or come by itself.  The veteran 
stated that he relieved the pain by bed rest and medication.  
However, he provided that his spine condition did not cause 
incapacitation.  Functional impairment was difficulty in 
bending and lifting.  On physical examination, there was no 
evidence of radiating pain on movement.  Muscle spasm was 
absent, but there was tenderness with palpation over the 
lumbar spinous processes and paraspinal muscles.  There was 
negative straight leg raising test on the right and left.  
There was no ankylosis of the lumbar spine.  Range of motion 
was 60 degrees flexion where pain occurred; 20 degrees 
extension where pain occurred; 20 degrees lateral flexion to 
the left and right where pain occurred; and 20 degrees 
rotation to the left and right where pain occurred.  The 
joint function of the spine was additionally limited 
following repetitive use by pain and lack of endurance with 
pain causing the major functional impact.  Function was not 
limited by fatigue, weakness or incoordination.  However, the 
examiner noted that joint function was only additionally 
limited by zero degrees.  An addendum to the examination 
noted that this statement meant that there was no additional 
limitation of function after repetitive motion.  Inspection 
of the spine revealed normal head position with symmetry in 
appearance.  Further, there was symmetry of spinal motion 
with normal curvatures of the spine.  The examiner noted that 
there were signs of intervertebral disc syndrome with L4 
sensory deficit of the lateral thigh and left medial leg, L5 
sensory deficit of the left lateral leg and left dorsal foot, 
and S1 sensory deficit of the left lateral leg and left 
lateral foot.  Reflex testing revealed knee jerk 2+ and ankle 
jerk 2+ bilaterally.  The examiner noted that the most likely 
peripheral nerve was the Sciatic nerve.  The intervertebral 
disc syndrome did not cause any bowel, bladder or erectile 
dysfunction.  The examination report noted that the x-ray of 
the lumbar spine showed degenerative arthritis and 
anterolisthesis, spondylosis, and facet joint arthritis. The 
examiner found that the VA diagnosis of lumbar strain with 
degenerative changes had progressed to include spondylosis, 
facet joint arthritis, anterolisthesis with intervertebral 
disc syndrome involving the left L4-S1 nerve roots (the 
sciatic nerve).  The examiner stated that the diagnosis was 
based on subjective stiffness, weakness and pain, objective 
tenderness and decreased range of motion, sensory dysfunction 
involving left L4-S1 nerve root distribution and radiologic 
findings.  The examiner opined that the affect of the 
veteran's condition on his daily activities was moderate.   

Given that the examination reports sets forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient for rating 
purposes.  

VA treatment records have also been reviewed, but do not 
provide any detailed information concerning the severity of 
the veteran's low back disability for rating purposes. 

Based on the medical evidence of record, the Board finds that 
when applying the general rating formula to the veteran's low 
back disability, there is no competent medical evidence to 
warrant a rating in excess of 20 percent.  There has been no 
objective finding of forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine to warrant a 40 percent rating.  
The most restrictive range of motion found was 60 degrees 
flexion documented at both examinations.  

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  Although pain on flexion 
was noted, the June 2007 VA fee-based examination found that 
there was no additional limitation with repetitive use or 
change in range of motion.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  There has been no 
medical evidence showing that the veteran has been prescribed 
bed rest due to incapacitating episodes having a total of at 
least four weeks during the past 12 months to warrant a 40 
percent rating for intervertebral disc syndrome.  Again, the 
June 2007 VA fee-based examination reported that that the 
veteran clearly stated that there had been no incapacitation 
over the past 12 months. 

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, with the exception of left lower extremity sensory 
dysfunction, which is addressed further below, there has been 
no objective finding of neurological abnormalities associated 
with the veteran's low back disability.  Both examinations 
noted that there was no bowel or bladder dysfunction. The 
June 2007 examination also noted no erectile dysfunction.  
Moreover, while the most recent June 2007 examination found 
left leg sensory deficit, the examination was silent with 
respect to any right leg sensory deficit.  Thus, the Board 
finds that a separate rating is not warranted for any 
neurological symptoms other than left lower extremity sensory 
dysfunction, and the veteran's manifested symptoms associated 
with his low back disability are adequately contemplated in 
the current 20 percent rating. 

Therefore, based on the analysis above, a preponderance of 
the evidence is against a rating in excess of 20 percent for 
the veteran's service-connected lumbar strain with 
degenerative changes.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  Nevertheless, 
should the veteran's service-connected disability increase in 
severity in the future, he may always advance a new claim for 
an increased rating.

With respect to the sensory dysfunction of the left lower 
extremity, given that the June 2007 VA fee-based examination 
report clearly indicated that the veteran's sensory 
dysfunction of the left lower extremity resulted from 
intervertebral disc syndrome which had progressed from the 
veteran's service-connected low back disability, the Board 
finds that a separate rating for left lower extremity sensory 
dysfunction is warranted as associated with the veteran's 
service-connected low back disability.  The rating and 
effective date to be applied are addressed in the Remand 
section below.
 
Left Knee, Status Post Left Knee Surgery with Residual Scar 
and Degenerative Arthritis

The present appeal also involves the veteran's claim that the 
severity of his service-connected left knee, status post 
surgery with residual scar and degenerative arthritis, 
warrants a higher disability rating.  The veteran's service-
connected left knee has been rated by the RO under Diagnostic 
Codes 5010 and 5260.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R.  § 4.71a, Diagnostic Code 5003.  Diagnostic 
Code 5003 for degenerative arthritis provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003

Diagnostic Codes 5260 and 5261 are applicable to limitation 
of the leg.  Diagnostic Code 5260 provides that a rating of 
10 percent is warranted for flexion limited to 45 degrees and 
a rating of 20 percent is warranted for flexion limited to 30 
degrees.  Under Diagnostic Code 5261, a 10 percent disability 
rating is allowed when extension is limited to 10 degrees and 
a 20 percent disability rating is allowed when extension is 
limited to at least 15 degrees.  See 38 C.F.R. §  4.71(a), 
Diagnostic Codes 5260, 5261.  Higher ratings are available 
under these Codes when there is more restrictive range of 
motion.  The Board notes VA General Counsel Precedent 
Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was 
held that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

The Board notes that a 30 percent disability rating is 
warranted under Diagnostic Code 5256 when there is ankylosis 
of the knee with favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  Under Diagnostic 
Code 5258, a 20 percent disability rating is available for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  There is no 
rating in excess of 10 percent available under Diagnostic 
Code 5259 for cartilage removal.  

The medical evidence of record has been thoroughly reviewed.  
An August 2003 VA treatment record showed no effusion, 
deformity or atrophy.  There was a well healed incision on 
the medial aspect of the knee.  Full range of motion with 
crepitus, but no pain.  Medial and lateral ligaments were 
intact and the anterior and posterior cruciate ligaments 
showed no instability.  McMurray test was normal.  The 
examiner noted that an MRI showed degenerative joint disease 
of the knee with complete tears of the anterior cruciate 
ligament and the medial meniscus.  A February 2004 VA 
treatment record showed that the veteran indicated that his 
knee locked up when he held it straight.  The examiner noted 
mild varus deformity of the left knee and loss of quadriceps 
tone and mild atrophy.  Flexion was to 110 degrees.  The 
Lachman's and anterior drawer tests were negative.  The 
examiner also noted the MRI and gave an assessment of 
advanced degenerative arthritis of the left knee 
predominantly involving medial compartment involving varus 
deformity.  Follow up treatment records continued to show 
complaints of chronic knee pain. 

The March 2004 VA examination showed that the veteran 
complained of left knee pain that ranged between 6-7/10.  His 
knee bothered him on a daily basis.  The pain was constant 
and got worse in the morning, the late evening, and after a 
period of activity.  The veteran complained of swelling, 
locking and instability of the knee.  However, he did not 
complain of any weakness, numbness or tingling in his left 
lower extremity.  Walking was limited to one block and 
standing was limited to ten minutes before he needed to sit 
down to rest.  On physical examination, the left knee did not 
show any effusion and there was no focal area of tenderness.  
The veteran did have significant crepitus throughout his 
range of motion, which was limited to 10 degrees extension 
and 100 degrees flexion.  The veteran did not have any 
instability on physical examination.  He had a static varus 
deformity of his left knee and when walking he had slight 
lateral tibial thrusting on ambulation.  He did not have a 
Lachman's test.  He had a stable knee to varus and valgus 
testing and anterior and posterior drawer testing.  Range of 
motion appeared to be limited secondary to pain, but it did 
not appear to be limited due to fatigability, weakness or 
lack of endurance.  He did not have a positive patella grind 
test.  The examiner noted that the veteran had a medial 
longitudinal 6 cm scar over the left knee consistent with 
previous surgery.  The scar was well-healed.  The scar 
exhibited no trophic skin changes, erythema, sign of acute 
infection, hyperesthesias or hypersensitivity.  A February 
2004 x-ray showed advanced degenerative changes involving the 
left medial compartment and moderate left patellofemoral 
degenerative process.  The assessment was degenerative 
arthritis of the left knee, status post meniscectomy.  The 
examiner noted that at this time the veteran's left knee 
arthritis was quite advanced.  

At the June 2007 VA fee-based examination, the veteran 
complained of stiffness with walking, swelling from time to 
time, lack of endurance with standing and walking, and 
locking with standing.  He did not have any weakness, heat, 
redness, giving away, fatigability or dislocation.  He 
complained of localized constant pain that was burning, 
aching and sharp.  The pain was 8/10 and it could be elicited 
by physical activity or come by itself.  He relieved the pain 
with rest and medication.  The veteran had not had any 
prosthetic implants of the joint.  The functional impairment 
was difficulty with prolonged standing and walking.  On 
physical examination, the examiner noted the presence of a 
level scar at the medial aspect of the knee measuring about 9 
cm by .8 cm with hypopigmentation of less than six square 
inches and abnormal texture of less than six square inches.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation or hyperpigmentation.  Examination of the 
left knee showed signs of tenderness and crepitus, but no 
signs of edema, effusion, weakness, redness, heat, abnormal 
movement, guarding of movement or subluxation.  Importantly, 
there was no recurrent subluxation, locking, or joint 
effusion.  Range of motion was zero degrees extension to 100 
degrees flexion where pain occurred.  Joint function was 
additionally limited by pain and lack of endurance with pain 
causing the major functional impact.  Joint function was not 
additionally limited by fatigue, weakness or incoordination.  
The above additionally limited the joint function by zero 
degrees.  Again, an addendum noted that this statement meant 
that there was no additional limitation of function after 
repetitive motion.  The anterior and posterior cruciate 
ligaments stability test and medial and lateral collateral 
ligaments stability test were abnormal with slight 
instability. The examiner noted that the medial and lateral 
meniscus test of the left knee was abnormal with slight 
degree of severity.  The diagnosis was left knee injury, 
status post left knee surgery with residual scar and 
degenerative arthritis.   

After reviewing the medical evidence of record, the Board 
must conclude that a rating in excess of 10 percent for the 
veteran's left knee disability based on limitation of motion 
is not warranted.  Even considering additional functional 
loss due to pain, there is no evidence that flexion is 
limited to 30 degrees or extension is limited to 15 degrees 
so as to warrant assignment of a higher rating under 
Diagnostic Codes 5260 or 5261.  The most limited range of 
motion documented for the left knee was from 10 degrees 
extension to 100 degrees flexion documented at the March 2004 
VA examination.  The Board recognizes that in this instance, 
there is documentation that the veteran had both limitation 
of flexion and extension, but the Board does not view the VA 
General Counsel Precedent Opinion, VAOPGCPREC 9-2004, as 
providing for separate ratings under Codes 5260 and 5261 in 
the instant case since the regulatory criteria for assigning 
compensable ratings under these two codes have not been met.  

In turning to the remaining Diagnostic Codes, the Board notes 
that a 30 percent disability rating under Diagnostic Code 
5256 would not apply in this case because the pertinent 
medical evidence of record has not shown that there is 
ankylosis of the left knee.  The Board again notes that 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  Therefore, it is not applicable to 
this analysis.  

With regard to Diagnostic Code 5258, there is no medical 
evidence of small joint effusion and frequent episodes of 
locking.  While the veteran has complained of episodes of 
swelling and locking, there has been no competent medical 
findings of effusion into the joint or frequent episodes of 
locking.  The examinations both specifically found no 
effusion.  The more recent examination also noted that there 
was no objective finding of locking.  Therefore, the Board is 
unable to find that a 20 percent rating is warranted under 
this Code.  

The Board acknowledges that the veteran has chronic left knee 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.   The July 2007 examination 
specifically found that there was no additional loss due to 
pain, weakness, fatigue or incoordination.  

Therefore, the preponderance of the evidence in this case is 
against a finding that the criteria for a rating in excess of 
the current 10 percent have been met under any applicable 
Diagnostic Code for left knee disability based on limitation 
of motion.  Again, as the preponderance of the evidence 
weighs against the claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

Further, based on the medical evidence of record, as the 
veteran's left knee surgical scar does not exceed an area of 
six square inches, nor is it unstable or painful, the Board 
finds that a separate compensable rating is also not 
warranted for the veteran's surgical scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7804.
   


Status Post Left Knee Surgery with Residual Instability

The veteran's left knee has also been assigned a separate 10 
percent disability rating under Diagnostic Code 5257 for 
slight recurrent subluxation or lateral instability pursuant 
to VA General Counsel opinions that provide that separate 
ratings may be assigned for knee disability under Diagnostic 
Codes 5257 and 5003 where there is X-ray evidence of 
arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 
9-98.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability, and a maximum 
30 percent rating is warranted under this Diagnostic Code for 
severe recurrent subluxation or lateral instability. 

The medical evidence of record does show that the veteran 
currently suffers from instability of the left knee.  
However, the medical evidence does not show that the 
instability is considered moderate so as to warrant a 20 
percent rating under Diagnostic Code 5257.  Significantly, 
the June 2007 examiner, after doing a thorough examination of 
the veteran's left knee, found the veteran's instability to 
be slight, which is the criteria for a 10 percent rating.  

Thus, the preponderance of the evidence in this case is 
against a rating in excess of 10 percent under Diagnostic 
Code 5257.  As the preponderance of the evidence weighs 
against the claim for an increased rating, the benefit-of-
the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).  

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  Service Connection Issue

Bilateral Hip Disability

The veteran is also claiming service connection for bilateral 
hip disability as secondary to his service-connected left 
knee disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110. 1131; 38 C.F.R.  § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112. 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  However, the veteran's claim was filed 
prior to October 10, 2006, and the Board thus reviews the 
appeal under the pre-October 10, 2006, version which would 
appear to be more favorable to the veteran.  

The veteran's service medical records showed no complaints of 
or injuries to the hips while in service.  

As previously noted, the veteran was afforded a VA 
examination in March 2004.  The veteran complained of left 
hip pain for the last one to two years. A contemporaneous x-
ray showed moderate degenerative joint disease hip joints and 
SI joints; no recent fracture or dislocation seen.  In the 
examination report, the examiner noted that the veteran had 
an antalgic gait.  The examiner opined that the veteran's 
degenerative arthritis of the left hip was not directly 
related to the veteran's low back condition because x-rays 
also showed degenerative changes of the right hip.  
Nevertheless, the examiner did not offer an opinion as to 
whether the veteran's bilateral hip degenerative joint 
disease was proximately due to or aggravated by his service-
connected left knee disability.   
 
VA treatment records showed continuing complaints of hip 
pain.  Significantly, a July 2004 treatment record done by a 
staff orthopedics medical doctor stated that the veteran's 
left knee had steadily gotten worse with the passage of time 
and not only did the veteran have bone on bone contact of the 
medial compartment of the knee, but he had also developed 
traumatic arthritis of the hips, lumbar spine and opposite 
knee by putting extra and abnormal stresses on these joints 
because of his longstanding limping and favoring of the left 
knee.  The examiner also noted the March 2004 x-ray of the 
hips.  

There is no competent medical evidence of record to show that 
the veteran's bilateral hip disability is directly related to 
service, nor can service connection be presumed because no 
arthritic changes were noted within one year of discharge.  

However, the Board finds that service connection for 
bilateral hip degenerative joint disease is warranted as 
secondary to the veteran's service-connected left knee 
disability.  The July 2004 VA treatment record given by an 
orthopedics medical doctor clearly indicated that the 
longstanding limping and favoring of the left knee resulted 
in extra and abnormal stress on the hip joints, which led to 
traumatic arthritis of the hips.  There is no other competent 
medical evidence of record to refute this opinion.  
Significantly, although the March 2004 VA examiner did not 
offer an opinion as to whether the veteran's bilateral hip 
disability was secondary to his service-connected left knee 
disability, he did note that the veteran had an antalgic gait 
as well as degenerative changes in both hips.     

Accordingly, based on the June 2004 VA treatment record as 
well as resolving all benefit of the doubt in favor of the 
veteran, the Board finds that service connection is warranted 
on a secondary basis for bilateral hip degenerative joint 
disease.  See 38 U.S.C.A. § 5107(b).
 

ORDER

A rating in excess of 20 percent is not warranted for lumbar 
strain with degenerative changes.  A rating in excess of 10 
percent is not warranted for left knee, status post left knee 
surgery with residual scar and degenerative arthritis.  A 
rating in excess of 10 percent is not warranted for status 
post left knee surgery with residual instability.  To that 
extent, the appeal is denied.  

A separate disability rating for left lower extremity sensory 
dysfunction is warranted.  Further, service connection for 
bilateral hip degenerative joint disease is warranted.  To 
that extent, the appeal is granted.


REMAND

As stated above, the Board has determined that a separate 
disability evaluation is warranted for left lower extremity 
sensory dysfunction as associated with the veteran's service-
connected low back disability.  Since this separate 
evaluation derives from the increased rating for low back 
disability issue which was appealed by the veteran, the Board 
believes that the rating to be assigned to this separate 
disability should also be viewed as part and parcel of the 
appeal.  

Thus, the RO is directed to develop and determine the rating 
to be assigned for left lower extremity sensory dysfunction. 
 
Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
determine the rating to be assigned for 
the veteran's service-connected left 
lower extremity sensory dysfunction.  
After assigning a separate rating, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case addressing the 
issue of the appropriate rating for left 
lower extremity sensory dysfunction.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 



that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


